DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Drawings
The drawings are objected to because the writings in the boxes as shown in Figures 1-4 appear to be blurry and difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections -  35 USC § 102 or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wright et al. (US Patent No. 7,041,014).
Regarding claim 1, Wright discloses a machine learning (the use of a processor (306) is disclosed and as shown in Figure 5, element 300 is a machine system) analysis to a data set of golf swings obtained from an optical motion tracking system (element 304 is an optical motion analysis system. column 4 lines 41-61 disclose that golfers with different types of golf clubs are used to identify the performance parameters useful in classifying a golfer's swing and more than 100 performance parameters were measured for the golf swings of more than 150 golfers using a three-dimensional motion analysis for measuring the motion of the golf club and the golfer during a golf swing and this is considered to be a data set of golf swings as recited) to generate a predictive algorithm (column 5 lines 44-52 discloses that the system has a database that is capable of determining which club is preferable for an individual golfer); obtaining optical motion tracking data from a user (as shown in Figure 5, optical motion data is collected from a user); and employing the predictive algorithm to recommend a golf club for the user based on the obtained optical motion tracking data from the user (as shown in Figure 5, optical motion data is collected from a user and used to match a golf club to a golfer and a club matching system 300 including a performance data from the golfer’s swing. As discussed in column 9 lines 60-67 and column 1 lines 1-11 the golfer is matched to be fitted with a particular golf club that is selected from a group of golf club styles. See also claim 1 and the abstract of the reference). Regarding claim 2, the data set of golf swings is updated with new swing data (column 11 lines 17-19 discloses that additional parameter like a golfer’s weight and height could be used to match a golfer to be fitted with optimal golf club selection process. When this parameter is implemented, it will be a new swing data that will be updated as recited). Regarding claim 3, the data set of golf swings is obtained from at least two golfers (as disclosed in the abstract, large number of pre-test golfers are recorded and their data is saved). Regarding claim 4, the optical motion tracking system measures both body and club data throughout an entire swing of at least one golfer (as discussed in column 9 lines the processor (306) is configured to record the motion of a golfer’s hands and the motion of the club head). Regarding claim 5, the recommended golf club will identify, at least, a recommended shaft, recommended club, and recommended build for the user (for example in claim 10, the step of correlating each measurement in the set of measured performance parameters for the test golfer being fitted with the values in the data set for the corresponding performance parameter for each subgroup of previously fitted golfers, to provide a correlation value for each subgroup; and the step of selecting comprises combining the correlation values provided for each of the subgroups of previously fitted golfers and determining the particular subgroup that provides the highest combined correlation, and selecting for the test golfer being fitted the particular golf club (which is considered as being the recommended club for the test golfer) from the group of golf clubs that is associated with the subgroup of golfers providing the highest correlation in the step of correlating is disclosed. Regarding claim 6, recommended golf club will identify the recommended shaft based on, at least one of, overall stiffness of the recommended shaft (as shown in Table II in column 6 lines 60-67, different stiffness of the clubs is disclosed as Preference Group 1 Division A or C Medium Group 2 Division B Medium, some Stiff Group 3 Division B Stiff Group 4 Division A Soft, some Medium Group 5 Division B Stiff Group 6 Division B Medium and Stiff Group 7 Division C Soft). Regarding claims 7 and 8, the recommended golf club will identify the recommended club based on, at least one of, weight (as shown in Figure 2, the shaft 102 varied with respect to: (i) the total weight of the shaft, and (ii) the distribution of weight along the length of the shaft. Specifically, the golf clubs in division A were characterized by a lightweight shaft having a mass of about 50 65 grams. The golf clubs in division B were characterized by a conventional-weight shaft having a mass of about 70 115 grams, and also by having about 15 grams of performance weight 106 added to their handles 104. The golf clubs in division C were characterized by shafts having a mass of about 70 95 grams, and also by having about 30 grams of performance weight 108 added to about the mid-point of the shaft 102). Regarding claim 9, the data set of golf swings includes data from at least two golf clubs with different golf club attributes captured by the optical motion tracking system (column 4 lines 41-61 disclose that golfers with different types of golf clubs are used to identify the performance parameters useful in classifying a golfer's swing and more than 100 performance parameters were measured for the golf swings of more than 150 golfers using a three-dimensional motion analysis for measuring the motion of the golf club and the golfer during a golf swing). Regarding claim 11, golfers with differing physical attributes are selected to generate the data set of golf swings (column 11 lines 17-19 discloses that additional parameter like a golfer’s weight and height could be used to match a golfer to be fitted with optimal golf club selection process). Regarding claim 12, generating at least one recommended golf club profile for the user (see abstract. Based on the measured performance parameters and the previously established data set, the test golfer/user is classified according to swing type, and the optimum golf club is then selected from the plurality of styles of golf clubs. Figure 4 also discloses profile of clubs). 
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. During normal use and operation of the Wright invention, the method steps would inherently be performed. If it is argued that the method steps as recited in the instant application is not explicitly disclosed by the Wright invention, it is the examiner’s position that during normal use and operation of the Wright invention, the method steps as recited would obviously be performed.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Rankin et al. (US Patent No. 6,966,843).

Wright discloses the invention as recited above but does not explicitly disclose, wherein the recommended club minimizes dispersion of where the recommended club strikes a golf ball on a club face to produce faster ball speeds with improved spin numbers. However using parameters that include ball speeds and spin is not a new concept and Rankin is one example of reference that teaches this concept (see column 9 lines 3-12). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Wright reference with additional collection of parameters that include ball speed and ball spin in order to make the device of Wright system to be capable of providing automated golf club fitting system that measures a number of parameters associated with a golf shot and that determines the consistency and/or performance of the golfer with a respective golf club as stated in column 1 lines 10-16 of the Rankin reference.


Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the recited prior of record listed by examiner appear to reasonably have a method to fitting golfers with a golf club. For example:
Narou (US patent No. 6,041,651) discloses a way of fitting golfers with a golf club (see abstract and all Figures).
Smith (US patent No. 6,719,648) discloses a method of fitting golfers with a golf club (see abstract and all Figures).
Rankin et al. (US patent No. 6,966,843) discloses a method of fitting golfers with a golf club (see abstract and all Figures).
Wright (US patent No. 7,887,440) discloses a method of fitting golfers with a golf club (see abstract and all Figures).
Seluga et al. (US patent No. 8,113,967) discloses a method of fitting golfers with a golf club (see abstract and all Figures).
Wright et al. (US patent No. 8,506,425) discloses a method of fitting golfers with a golf club (see abstract and all Figures).
Margoles et al. (US patent No. 8,845,451) discloses a method of fitting golfers with a golf club (see abstract and all Figures).
Solheim et al. (US patent No. 9,675,862) discloses a method of fitting golfers with a golf club (see abstract and all Figures).
Peterson et al. (US patent Publication No. 2005/0277483) discloses a method of fitting golfers with a golf club (see abstract and all Figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINI F LEGESSE/Primary Examiner, Art Unit 3711